Citation Nr: 9925658	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from April 1978 to 
July 1991. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1994, by the Winston-Salem, North Carolina Regional 
Office (RO).  The notice of disagreement with this 
determination was received in September 1995.  The statement 
of the case was issued in October 1996.  The substantive 
appeal was received in December 1996. 

In April 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (1998).  In conformance with 38 C.F.R. 
§ 20.903 (1998), the veteran was notified at the time the VHA 
opinion was requested in an April 1999 letter.  After the 
opinion was received at the Board in June 1999, the 
representative was provided a copy and 60 days to submit any 
additional evidence or argument in response to the opinion.  
See 38 C.F.R. § 20.903 (1998).  The veteran's representative 
indicated that there was no further argument or evidence and 
waived the balance of the 60-day period.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  During service, the veteran was seen at community mental 
health services for complaints of mild depression.  

3.  According to competent medical opinion, the veteran's 
currently diagnosed dysthymic disorder and major depressive 
disorder began during her period of active service.  


CONCLUSION OF LAW

Dysthymic disorder and major depressive disorder was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303(d) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991)  That is, we find that she has presented a claim which 
is plausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, after reviewing the record, we are 
satisfied that all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. § 5107(a).  

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The records indicate that the veteran entered active duty in 
April 1978; an enlistment examination, conducted in March 
1978, was negative for any complaints or findings of a 
psychiatric disorder.  An April 4, 1990 treatment note 
reported that the veteran was seen at community mental health 
services.  During a physical examination in October 1990, the 
veteran reported that she had previously been treated for 
mild depression, now functional.  No pertinent diagnosis was 
noted.  On the occasion of the separation examination in May 
1991, the veteran reported previous treatment for depression, 
loss of memory, and nervous trouble; "mental treatment at 
Ireland Army Hospital" was noted.  Psychiatric evaluation 
was reported as normal.  

The veteran's initial claim for service connection for a 
psychiatric disorder (VA Form 21-526) was filed in July 1994.  

Received in July 1994 were private treatment reports dated 
from February 1992 to June 1994, which show that the veteran 
received clinical attention for complaints of a mental 
disability.  The records indicate that the veteran was seen 
in February 1992 for a screening, at which time she related 
that she had been brainwashed as a child to believe that she 
was mentally retarded; she was seeking reassurance that she 
was normal.  The veteran stated that she requested to leave 
military service due to stress.  She indicated that she had 
no problems in service, except for several confrontations 
with supervisors regarding her behavior; she noted that she 
had psychological testing that was normal.  No pertinent 
diagnosis was noted.  

The veteran was next seen in May 1994, at which time she 
reported that her husband as well as her peers felt that she 
was mentally retarded.  The veteran indicated that she had 
difficulty getting along with her peers in service.  On 
examination, it was noted that she had a flat affect.  It was 
also noted that she felt paranoid as a result of a history of 
being brainwashed; the content of her speech was spontaneous 
but unproductive.  She became visibly aggravated with the 
therapist when she felt that she was not getting her point 
across.  The examiner indicated that the veteran had no 
suicidal thoughts, but felt that it was hard for her to go on 
with the pressure she was experiencing.  The pertinent 
diagnosis was schizophrenia, chronic.  

The veteran was afforded a VA compensation examination in 
August 1994, at which time she reported suffering from 
depressions.  It was reported that she came to the 
examination with a diagnosis of paranoid schizophrenia.  The 
veteran reported that, in service, she had problems adjusting 
to different duty stations; she was paranoid and doubted 
herself, and wondered why people did not like her.  After 
service, she continued to have some adjustment problems.  She 
indicated that she slept well, but stayed depressed.  The 
veteran indicated that it seemed as though she was unable to 
adjust anywhere and always worried about what other people 
were thinking.  There was no history of mania, hallucinations 
or delusions.  On mental status evaluation, the veteran was 
friendly and cooperative; speech was normal in rate and tone.  
No loose associations or flight of ideas was noted; there was 
some paranoia, but it was unclear whether it was due to self-
esteem or psychosis.  The veteran was oriented and alert; her 
affect was mildly depressed, but not very anxious.  The 
diagnosis was deferred.  

Of record is the report of a psychological evaluation 
conducted in March 1996, at which time the veteran denied 
ever having auditory hallucinations.  She also denied having 
paranoid thinking; however, she thought some people, like her 
in-laws, talked about her.  The veteran reported that her 
problems from childhood only really surfaced during military 
service.  It was noted that she had not experienced any 
crying spells, had made no suicide attempts and had no 
suicidal thoughts; she did admit to feeling somewhat 
hopeless.  The examiner reported that evaluation results 
indicate moderate to severe depression, deficits in ego-
strength, and a preoccupation with the significant trauma she 
experienced through the dysfunction of her family, 
principally the reported verbal abuse by her mother.  
Information from the screening/admission assessment conducted 
in May 1994 suggests the presence of diagnosis of 
schizophrenia, chronic; however, that diagnosis is not 
substantiated by the results of current testing.  It was 
noted that the veteran commented during her clinical 
interview that she believed she was functioning fairly 
adequately in most areas of her life until work-related 
military stressors affected her ability to function day-to-
day.  Since her military discharge, the veteran's treatment 
response to date had been minimal, except for some contact 
with the Albermarle Mental Health Center in Edenton, North 
Carolina.  The pertinent diagnosis was major depression, 
single episode, moderate, and paranoid traits.  

Received in June 1997 was the report of a psychiatric 
evaluation, conducted in October 1993, at which time the 
veteran indicated that she was not sure of the nature of her 
problem, but thought that she had an "emotional problem."  
The veteran indicated that she had problem getting along with 
people, that she was sensitive, was quite defensive, and 
found herself in a position of arguing frequently with 
people.  The veteran also reported that she had low self-
esteem and lacked self-confidence.  The veteran indicated 
that she had never had formal treatment and never felt the 
need for psychiatric evaluation or treatment.  On mental 
status evaluation, it was noted that the veteran was a rather 
vague and indecisive, and because of this was a poor 
historian.  However, she was able to relate in a logical and 
coherent fashion; associations were intact.  There was no 
evidence of any underlying thought disorder.  The veteran's 
affect was variable and appropriate.  No evidence of any 
depression or degree of anxiety was noted.  She was fully 
oriented.  No hallucinations were noted, and the veteran 
denied hallucinations in the past.  The examiner stated that 
he found no evidence of psychopathology to account for the 
veteran's stated degree of disability.  

Also received in June 1997 were private treatment reports 
dated from February 1992 to June 1994, the findings of which 
were previously reported above.  Received in July 1997 was a 
statement from Edward V. English, M.A., indicating that he 
had only seen the veteran once in October 1993 for a 
psychiatric evaluation for the North Carolina Disability 
determination service.  

In April 1999, the Board undertook additional inquiry 
concerning the medical question involved in this case in the 
form of a request for an opinion from a VA Veterans Health 
Administration (VHA) medical expert as to several matters, 
including the following:

1.  Does the veteran currently have an 
acquired psychiatric disorder? If so, 
what psychiatric disorder does she suffer 
from?

2.  If the veteran currently has an 
acquired psychiatric disorder, was it 
first manifested in service or within one 
year following her discharge from 
service?

In June 1999, the requested opinion was received.  The VHA 
medical expert stated that she had dysthymic disorder and 
major depressive disorder and that the diagnosis given at the 
Mental Health Clinic in North Carolina of Schizophrenia 
clearly was inaccurate; he stated that there was nothing in 
the records to indicate that the veteran had ever had a 
psychotic episode as was necessary to establish that 
diagnosis.  The VHA expert reported that the veteran also did 
not appear to meet the criteria for schizoid and schizotypal 
or paranoid personality disorder, although she did have 
sufficient paranoid ideation to be considered to have 
paranoid traits.  The VHA expert noted that the psychological 
evaluation dated March 28, 1996 was especially thorough and 
clear in establishing the presence of depressive symptoms and 
ruling out the presence of schizophrenia and other psychoses.  
He also noted that the MMPI-2 test indicated chronic problems 
with depression, which supported the diagnosis of dysthymia, 
as well as the diagnosis of major depressive disorder.  The 
VHA expert reported that the veteran's history of repeated 
childhood sexual molestation was likely a major factor in the 
etiology of her dysthymia, her problems in interpersonal 
relationships, and her paranoid thinking.  

The VHA expert observed that, although there was some 
suggestion of onset of emotional problems prior to entry into 
military service, the veteran first sought psychiatric 
treatment in service as a result of an increase in symptoms 
sufficient to cause her problems in the workplace.  He 
concluded that it was reasonable to presume that the 
veteran's condition first reached the level of severity to be 
diagnosable while in military service, and, at the very 
least, that her psychiatric problems were aggravated during 
military service.  

B.  Legal analysis.

The veteran essentially contends that she is entitled to 
service connection for a psychiatric disorder which had its 
onset in service.  It is requested that the veteran be 
accorded the benefit of the doubt.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post- service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Alternatively, Under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307(1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose v. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

Having carefully reviewed the medical evidence, the Board 
notes that the service medical records clearly indicate that 
the veteran was seen at community mental health services and 
was treated for mild depression.  The post-service medical 
records reflect that the veteran continued to receive 
clinical attention for chronic mental problems, including 
depression; the records reflect a diagnosis of chronic 
schizophrenia until March 1996, at which time she was given a 
diagnosis of major depression, single episode, moderate.  
Therefore, the record clearly indicates that the veteran 
currently suffers from an acquired psychiatric disorder; the 
question presented in this case is whether the current 
showing of an acquired psychiatric disorder is related by the 
medical evidence to the veteran's active service.  

The Board finds that the VHA psychiatrist's opinion to be 
probative in the assessment of the etiology of the veteran's 
current psychiatric disorders since he is an expert in the 
field of psychiatry and also reviewed the veteran's entire 
record.  Specifically, the VHA psychiatrist stated that 
although there was some suggestion of onset of emotional 
problems prior to entry into military service, the veteran 
first sought psychiatric treatment in service as a result of 
an increase in symptoms sufficient to cause her problems in 
the workplace; he concluded that it was reasonable to presume 
that the veteran's condition first reached the level of 
severity to be diagnosable while in military service.  As 
such, the Board finds that there is competent medical 
evidence of a nexus between the veteran's current diagnosis 
and military service.  Consequently, in view of the VHA 
opinion, treatment for mild depression in service, and the 
continuing complaints of depression and mental problems, the 
Board concludes that the preponderance of the evidence 
supports a grant of service connection for dysthymic disorder 
and major depressive disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The appeal is granted.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

